Citation Nr: 0602912	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  96-44 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a dental disorder 
for compensation purposes only.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of several Regional 
Offices (RO) of the Department of Veterans Affairs (VA) which 
denied the benefits sought on appeal.

The Board points out that throughout the record the veteran 
has expressed his desire for dental treatment, however, it 
does not appear that a claim of entitlement to service 
connection for dental treatment purposes has been adjudicated 
by the RO.  Accordingly, that claim is referred for 
appropriate action.  

Additionally, the veteran has clearly put forth a claim of 
entitlement to service connection for tinnitus and was 
advised by the RO in its March 2004 Statement of the Case 
that a separate rating on that issue would be forthcoming.  
Such a rating is not of record.  Thus, that issue is also 
referred to the RO for appropriate action.

The Board also notes that the veteran submitted 
correspondence in October 2004 with respect to a right 
shoulder claim.  The RO disposed of the veteran's request for 
an increased rating for his right shoulder disability in 
March 2002 and the veteran did not timely appeal that rating.  
As such, the issue of entitlement to a higher rating for a 
right shoulder disability is not before the Board for 
adjudication.

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss disability is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Post-traumatic stress disorder is not medically linked to 
a corroborated inservice stressful event.

3.  The veteran does not have any dental abnormality due to 
an in-service dental trauma.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Service connection for a dental disorder for VA 
compensation purposes is not warranted.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 3.381 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in June 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini, supra, that a VCAA notice, 
as required by 38 U.S.C. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made in April 1996, 
long before the VCAA was enacted.  Fortunately, the Court 
acknowledged in Pelegrini that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-decision notice as he 
was given sufficient time to identify and/or supply pertinent 
evidence.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
providing physical examinations, and affording the veteran 
the opportunity to give testimony before both an RO hearing 
officer in March 1999 and the Board in November 2004.  It 
appears that all known and available records relevant to the 
issues decided herein have been obtained and are associated 
with the veteran's claims files, and the veteran does not 
appear to contend otherwise.  In fact, the veteran advised VA 
in September 2004 that there was no additional evidence to 
substantiate his claims.

The Board fully acknowledges that the veteran has advised VA 
that he receives Social Security Administration (SSA) 
disability benefits for a nervous condition and that SSA 
records have not been obtained by VA.  Because the record is 
replete with medical evidence documenting the veteran's 
psychiatric disorder and his claim for entitlement to VA 
benefits turns on the question of corroboration of an 
inservice stressor, an issue that is not of interest to SSA, 
the Board finds that SSA documents are not pertinent to this 
appeal and to further delay a decision in this matter to 
obtain SSA records would not do a service to this veteran.  
As such, the Board finds that no further notification or 
development action is necessary in this case and the merits 
of the claims may now be addressed.

Post-Traumatic Stress Disorder

The veteran asserts that he developed post-traumatic stress 
disorder as a result of handling dead bodies during air 
evacuation missions to Vietnam and due to dealing with 
injured soldiers and their families upon their return to the 
United States.  The veteran has not submitted any evidence to 
corroborate his rendition of events.  Although he completed a 
questionnaire regarding inservice events, he did not supply 
specific dates and/or locations of stressful events that 
could be verified through the Department of the Army Center 
for Unit Records Research (CURR).

The veteran's personnel records show that he served in the 
United States Navy from August 1970 to August 1972 as a jet 
aircraft serviceman and did not have any foreign service.  
There is no indication that he participated in any flight 
missions whatsoever.  The veteran did not receive any combat 
decorations nor any awards and/or training certificates in 
medical care assistance.

Post-service treatment records show that the veteran was 
hospitalized in the 1980's for a major depressive disorder 
with psychotic features.  He was hospitalized in 1991 and 
treated for dysthymia.  The veteran has also been treated for 
substance abuse, acute psychotic episodes, and alcohol 
dependence.

The veteran underwent VA examination in May 1990 and was 
specifically asked about his active service.  He stated that 
it was better than the streets, but that some of his friends 
were killed, he got into fights, his drill sergeants were 
mean and he did not like being told what to do.  The veteran 
did not supply a history of service in the Republic of 
Vietnam or of any exposure to stressful events during his 
period of service.  During a VA examination in January 1992, 
he also did not relate a history of service in Vietnam, only 
that he was a noncombat aviation mechanic mainly in 
California.  In that report, it was noted that he had been 
inappropriately referred to a Vietnam veterans' counseling 
group and that he experienced problems related to gang 
activities.  An Axis I diagnosis of schizoaffective disorder 
was rendered.

Upon VA examination in February 1996, the veteran stated that 
he had flown into the Republic of Vietnam at least ten times 
to retrieve the dead and wounded in med-evac missions.  He 
related that he had carried dead bodies many times and had a 
top secret security clearance.  Based on these uncorroborated 
stressors, the examiner rendered an Axis I diagnosis of post-
traumatic stress disorder.  Treatment records dated in the 
mid-1990's and forward also include similar accounts upon 
which a diagnosis of post-traumatic stress disorder is based.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

As outlined above, the veteran has been diagnosed as having 
and been treated for post-traumatic stress disorder based on 
uncorroborated inservice stressors.  His service records 
clearly show that he did not perform any foreign service and 
did not participate in any medical evacuation missions into 
Vietnam.  Thus, the Board cannot accept the diagnoses based 
upon the stressors provided by the veteran.  Although it is 
certainly feasible that the veteran was exposed to injured 
soldiers upon their return from Vietnam and witnessed the 
soldiers being reunited with their families as he has 
described, this does not appear to rise to the level of a 
stressful event upon which a diagnosis of post-traumatic 
stress disorder may be based and, more importantly, the 
diagnoses of record are not based upon these events.  
Consequently, absent a corroborated inservice stressor, the 
Board finds that post-traumatic stress disorder is not 
medically linked to the veteran's service and entitlement to 
service connection for post-traumatic stress disorder is 
denied.

Dental Disorder

The veteran contends that he broke his two front teeth during 
boot camp and had those teeth replaced during service.  He 
testified before the Board that the replacement teeth were 
fine until he broke them at a VA facility in the 1980's.  The 
claim he submitted in April 2001 shows that he chipped two 
teeth when he bit into a bone while eating at a VA facility.

First, the Board points out that a letter was sent to the 
veteran in September 2000 advising of evidence needed to 
substantiate a claim for compensation under 38 U.S.C.A. 
Section 1151, i.e.: claims in which it is asserted that a 
veteran experienced an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment at a VA facility.  Injury sustained while eating at 
a VA facility clearly does not constitute a claim for 
compensation under Section 1151 and it appears that the 
veteran did not pursue such a claim for his chipped teeth, 
but instead sought entitlement to service connection for a 
dental disorder for compensation purposes.  The RO has not 
adjudicated a claim for entitlement to compensation under 
Section 1151 and, as such, that issue is not before the 
Board.

Service medical records show that the veteran was treated for 
caries and had crowns placed on teeth numbers 8 and 26.  
Post-service treatment records show that the veteran 
presented with fragmented and carious teeth numbers 1 and 26 
in April 1996 and they were extracted.  He presented in 
September 1997 with an abscess due to the fragmenting of 
tooth number 18 and was treated with antibiotics.  
Notwithstanding the fact that the veteran was advised on 
numerous occasions that he could not be afforded dental 
treatment at the VA medical center, he returned approximately 
three weeks later and tooth number 18 was extracted.  The 
veteran was again advised that further treatment was not 
authorized to be performed at VA without payment.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and for 
periodontal disease will be considered solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  See 38 C.F.R. § 3.381(a).  As such, service 
connection for compensation purposes is not available for a 
dental condition other than one resulting from dental 
trauma.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in cases where it is the law, and not the 
evidence, that is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Although dental conditions may be service connected for 
purposes of determining entitlement to dental examinations 
and/or outpatient dental treatment under 38 C.F.R. Part 17, 
such a question is not before the Board.  Rather, the 
question at issue is entitlement to compensation benefits 
based on the treatment of dental problems that either began 
as a result of treatment during service or arose many years 
after service.  

The regulations provide for service connection solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  Additionally, the Board notes that in a precedent 
opinion, VA's General Counsel held that dental treatment of 
teeth, even extractions, during service did not constitute 
dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 
(1997).  Consequently, because there is no evidence of dental 
trauma, other than the veteran's uncorroborated statement 
that his teeth were knocked out during service, and the 
veteran's current appeal is based on his complaint of a 
dental condition created by treatment during service and/or 
events that occurred subsequent to service, the Board is 
without legal authority under governing regulations to grant 
service connection for a dental condition for purposes of an 
award of disability compensation benefits.  As such, the 
veteran's claim of entitlement to service connection for a 
dental condition for compensation purposes is denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a dental disorder for compensation 
purposes only is denied.


REMAND

With regard to the veteran's claim for a higher initial 
rating for bilateral hearing loss disability, the Board notes 
that the most recent VA audiological examination was 
conducted in November 2003.  The veteran complained during a 
November 2004 travel Board hearing of worsening hearing 
acuity since that time.  Thus, another VA examination is 
warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that VA should have scheduled the appellant 
for another audiology examination where appellant complained 
of increased hearing loss two years after the last 
examination).

The Board regrets any further delay in this case.  However, 
in light of the foregoing the case must be REMANDED to the RO 
for the following:   

1.  The RO should arrange for the veteran 
to be afforded a VA audiological 
examination to determine the current 
severity of his service-connected 
bilateral hearing loss disability.  The 
claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  

The examination report should include an 
interpreted report of decibel losses at 
1000, 2000, 3000 and 4000 Hertz, the 
average decibel loss in each ear, and a 
report of demonstrated speech recognition 
percentages based on Maryland CNC 
testing. 

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The examiner must provide the 
supporting rationale for all opinions 
expressed. 

2.  Then, the RO should readjudicate the 
issue of entitlement to an initial 
compensable rating for bilateral hearing 
loss disability in light of all pertinent 
evidence and legal authority.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity to 
respond before the claims files are 
returned to the Board. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


